DETAILED ACTION
This office action is in response to the amendments to the claims filed on 02 August 2022.  Claims 1 – 14 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The previously made 112 rejections are hereby withdrawn in view of suitable amendments to the claims submitted with applicant’s response.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop157 (PG Pub US 20180328157 A1) in view of Clark (PG Pub US 20200325752 A1) and in view of Oehring (PG Pub US 20160273328 A1) and in view of Hall (PG Pub US 20150027730 A1) and in view of Gambier (PG Pub US  20110052423 A1) and further in view of Ogg (PG Pub US 20210071503 A1).

In Re Claim 1, Bishop157 discloses a component condition monitoring system to connect to a fracturing component section (116, 130) of a high power hydraulic fracturing unit (115, 116) to pump fracturing fluid into a subterranean formation (paragraph [0035] wherein fracturing and subterranean formation is disclosed, paragraphs [0121], [0123] wherein component condition monitoring is disclosed; Figures 3 – 5), the component condition monitoring system comprising:
a fracturing component section (116, 130) configured to be mounted to a high power hydraulic fracturing unit (115, 116) to pump fracturing fluid (via pump 130), the fracturing component section (116, 130) including a section frame (142, 127) (paragraph [0068], paragraph [0071]; Figure 5); 
a hydraulic fracturing component (130) connected to and supported by the section frame (142, 127), the section frame (142, 127) including a base (127) that supports the fracturing component section (116, 130) (paragraph [0069]; Figure 5), 
a plurality of electrical connections (228; paragraph [0095]; Figure 14) to at least one coupling plate (131) attached to the section frame (142, 127), the electrical connections being configured to electrically connect to other fracturing component sections (220, 222, 224) of the high power hydraulic fracturing unit; 
a plurality of fluid connections (228; paragraph [0095]; Figure 14) to the at least one coupling plate (131), the fluid connections being configured to provide fluid flow to other fracturing component sections (220, 222, 224) of the high power hydraulic fracturing unit;
a plurality of sensors (for pump pressure, temperature) connected to the fracturing component section (116, 130) and positioned to generate one or more signals indicative of operating parameters (pump pressure, pump temperature) associated with operation of the fracturing component section (116, 130) (paragraph [0121]; Figure 5); and 
a condition monitoring controller (forward part of chassis 105) connected to the section frame (142, 127) and positioned to: receive the one or more signals from one or more of the plurality of sensors (for pressure and temperature); and generate, based at least in part on the one or more signals, condition signals indicative of predicted component failure (gathering real time data to conduct an analysis of component failure prediction)(paragraphs [0121], [0122], [0123], Figure 5).
Although Bishop157 discloses a base (skid type support platform), and aligning the fracturing component section (116, 130) with another fracturing component section (drive shaft 135 of the engine)(paragraphs [0060], [0069]; Figure 5), Bishop157 does not disclose guide rails of the first fracturing component section.
Nevertheless, Clark discloses placing heavy hydraulic fracturing equipment on a base (200) incorporated as an adjustable platform/skid that provides a supporting surface for the heavy equipment, the base (200) is supported by parallel rails (210) that assist in precise positioning and lateral alignment of the equipment in a simplified manner (paragraph [0021] wherein precise positioning is disclosed, paragraph [0028] wherein rails are disclosed; Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the base of the section frame of Bishop157 to incorporate parallel rails as taught by Clark for the purpose of assisting in precise positioning and lateral alignment of the fracturing component section in a simplified manner (paragraph [0021] of Clark).

    PNG
    media_image1.png
    786
    1006
    media_image1.png
    Greyscale

Annotated Figure 14 of Bishop157
Although Biship157 discloses fluid lines and electrical lines (228) that connect other fracturing component sections of the high power hydraulic fracturing unit to a coupling plate (see annotated Figure 14 above) attached to the section frame, but Bishop157 and Clark are silent with regards to the connections being made via quick connect couplers to the coupling plate.
However, Oehring discloses a hydraulic fracturing component section (36A, paragraph [0025], Figure 2) having a section frame (92) and a coupling plate (100, Figure 4) attached to the section frame (92), a plurality of quick connect electrical couplers (128; paragraph [0025]) connected to the coupling plate (100) and configured to electrically connect to other fracturing component sections (56A).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the connection between the electrical lines and the coupling plate of Bishop157 such that it is made via quick connect electrical couplers as taught by Oehring for the purpose of significantly reducing the time required for assembly and disassembly of the hydraulic fracturing system (paragraph [0025] of Oehring).
Additionally, Hall discloses a hydraulic component section (500, paragraph [0066], Figure 23) having a section frame (501) and a coupling plate (506; Figure 30) attached to the section frame (520), a plurality of quick connect fluid couplers ({562, 580}, {564, 582}; “fluid receptacles” in paragraph [0069]; Figures 30 and 32) connected to the coupling plate (506) and configured to provide fluid flow to other hydraulic component sections (510).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the connection between the fluid lines and the coupling plate of Bishop157 such that it is made via quick connect fluid couplers as taught by Hall for the purpose of significantly reducing the time required for assembly and disassembly of the hydraulic fracturing system.
Although Bishop157, Clark, Oehring and Hall disclose plurality of sensors connected to the fracturing component section and a condition monitoring controller, they do not explicitly disclose that the sensor and controller are removable from the high power hydraulic fracturing unit with the fracturing component section.
However, Gambier discloses sensors (10, Figure 1; 150; Figure 8) and controller (8; Figure 1) that are attached to the surface of the fracturing component section (102) and are removable from the high power hydraulic fracturing unit (Figure 13) with the fracturing component section (because paragraph [0021] states that the sensor is embedded in the pump body module or attached externally, paragraph [0016] states that the RF ID can be embedded in or attached to pump components, and paragraph [0056] discloses that the RF ID Tag performs the function of the claimed condition monitoring controller – i.e. receiving data from the sensor, storing the data, and transmitting the data indicative of approaching maintenance).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to locate at least the sensors and / or the controller of Bishop157 such that they are removable from the high power hydraulic fracturing unit with the fracturing component section as taught by Gambier because it is only a matter of substituting a broadly disclosed location of the sensors / controller with a specific location of the sensors / controller to obtain predictable results –  "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Intl. Co. v. Teleflex Inc. at 420, 82 USPQ2d at 1397; The rigid requirement of a teaching, suggestion, or motivation to combine known elements in order to show obviousness has been rejected. Id. At 398,419 (2007).  This a rationale that can be used to support a conclusion of obviousness (MPEP 2141, Section III, Rationale B).  Note also that it has been held that rearranging parts of an invention involves only routine skill in the art – MPEP 2144.04 (VI-C).
As discussed above, the examiner first contends that Gambier discloses that the controller is removable with the hydraulic fracturing unit; alternatively, if Gambier does not disclose that the controller is removable with the hydraulic fracturing unit (NOT ADMITTED TO, this is an alternate rejection):
However, Ogg discloses a controller (20; Figure 2) that is attached to section frame (12, more specifically the depicted beams of the frame) of fracturing component section (10) and is removable from the high power hydraulic fracturing unit (not shown in the figures but is described in paragraph [0002]) with the fracturing component section (because paragraph [0046] states that the skid 12 can be transported by a single truckload, which implies it can be transported to or from the well location where the rest of the high power hydraulic fracturing unit is located).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to locate the controller of Bishop157 on the section frame of the fracturing component section such that it is removable from the high power hydraulic fracturing unit with the fracturing component section as taught by Ogg because it is only a matter of substituting a broadly disclosed location of the controller with a specific location of the controller to obtain predictable results –  "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Intl. Co. v. Teleflex Inc. at 420, 82 USPQ2d at 1397; The rigid requirement of a teaching, suggestion, or motivation to combine known elements in order to show obviousness has been rejected. Id. At 398,419 (2007).  This a rationale that can be used to support a conclusion of obviousness (MPEP 2141, Section III, Rationale B).  Note also that it has been held that rearranging parts of an invention involves only routine skill in the art – MPEP 2144.04 (VI-C).

In Re Claim 3, the combined references above disclose all the limitations of Claim 1, and Bishop157 further discloses that the component condition monitoring system further comprises a transmitter configured to transmit signals to a location remote from the fracturing component section (116, 130) indicative of predicted component damage (paragraphs [0122], [0123]; Figure 5).

In Re Claim 5, the combined references above disclose all the limitations of Claim 1, and Bishop157 further discloses the fracturing component section (116, 130) of the high power hydraulic fracturing unit (115, 116) facilitates exchanging the hydraulic fracturing component (116, 130) for another hydraulic fracturing component of the high power hydraulic fracturing unit responsive to the generated condition signals (paragraph [0059] discloses that individual components can be replaced; paragraph [0122] discloses component failure prediction based on pump temperature / pressure data)(paragraphs [0059], [0122]; Figure 5).

In Re Claim 6, Bishop157 discloses a component condition monitoring system to connect to a fracturing component section (116, 130) including a section frame (142, 127) and a hydraulic fracturing component (130) connected to the section frame (142, 127) (paragraphs [0121], [0123]; Figures 3 – 5), the component condition monitoring system comprising:
a plurality of sensors (for pump pressure, temperature) connected to the fracturing component section (116, 130) and generate one or more signals indicative of operating parameters (pump pressure, pump temperature) associated with operation of the hydraulic fracturing component (130) (paragraph [0121]; Figure 5);
a plurality of electrical connections (228; paragraph [0095]; Figure 14) to at least one coupling plate (131) attached to the section frame (142, 127), the electrical connections being configured to electrically connect to other fracturing component sections (220, 222, 224) of the high power hydraulic fracturing unit; 
a plurality of fluid connections (228; paragraph [0095]; Figure 14) to the at least one coupling plate (131), the fluid connections being configured to provide fluid flow to other fracturing component sections (220, 222, 224) of the high power hydraulic fracturing unit;
a condition monitoring controller (forward part of chassis 105) configured to receive the one or more signals from one or more of the plurality of sensors (for pressure and temperature); and generate, based at least in part on the one or more signals, condition signals indicative of predicted component failure (gathering real time data to conduct an analysis of component failure prediction)(paragraphs [0121], [0122], [0123], Figure 5).
Although Bishop157 discloses a base (skid type support platform) that supports the fracturing component section (116, 130), and aligning the first fracturing component section (116, 130) with another fracturing component section (drive shaft 135 of the engine)(paragraphs [0060], [0069]; Figure 5), Bishop157 does not disclose guide rails of the first fracturing component section.
Nevertheless, Clark discloses placing heavy hydraulic fracturing equipment on a base (200) incorporated as an adjustable platform/skid that provides a supporting surface for the heavy equipment, the base (200) is supported by parallel rails (210) that assist in precise positioning and lateral alignment of the equipment in a simplified manner (paragraphs [0021], [0028] Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the base of the section frame of Bishop157 to incorporate parallel rails as taught by Clark for the purpose of assisting in precise positioning and lateral alignment of the fracturing component section in a simplified manner (paragraph [0021] of Clark). 

    PNG
    media_image1.png
    786
    1006
    media_image1.png
    Greyscale

Annotated Figure 14 of Bishop157
Although Biship157 discloses fluid lines and electrical lines (228) that connect other fracturing component sections of the high power hydraulic fracturing unit to a coupling plate (see annotated Figure 14 above) attached to the section frame, but Bishop157 and Clark are silent with regards to the connections being made via quick connect couplers to the coupling plate.
However, Oehring discloses a hydraulic fracturing component section (36A, paragraph [0025], Figure 2) having a section frame (92) and a coupling plate (100, Figure 4) attached to the section frame (92), a plurality of quick connect electrical couplers (128; paragraph [0025]) connected to the coupling plate (100) and configured to electrically connect to other fracturing component sections (56A).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the connection between the electrical lines and the coupling plate of Bishop157 such that it is made via quick connect electrical couplers as taught by Oehring for the purpose of significantly reducing the time required for assembly and disassembly of the hydraulic fracturing system (paragraph [0025] of Oehring).
Additionally, Hall discloses a hydraulic component section (500, paragraph [0066], Figure 23) having a section frame (501) and a coupling plate (506; Figure 30) attached to the section frame (520), a plurality of quick connect fluid couplers ({562, 580}, {564, 582}; “fluid receptacles” in paragraph [0069]; Figures 30 and 32) connected to the coupling plate (506) and configured to provide fluid flow to other hydraulic component sections (510).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the connection between the fluid lines and the coupling plate of Bishop157 such that it is made via quick connect fluid couplers as taught by Hall for the purpose of significantly reducing the time required for assembly and disassembly of the hydraulic fracturing system.
Although Bishop157, Clark, Oehring and Hall disclose plurality of sensors connected to the fracturing component section and a condition monitoring controller, they do not explicitly disclose that the sensor and controller are removable from the high power hydraulic fracturing unit with the fracturing component section.
However, Gambier discloses sensors (10, Figure 1; 150; Figure 8) and controller (8; Figure 1) that are attached to the surface of the fracturing component section (102) and are removable from the high power hydraulic fracturing unit (Figure 13) with the fracturing component section (because paragraph [0021] states that the sensor is embedded in the pump body module or attached externally, paragraph [0016] states that the RF ID can be embedded in or attached to pump components, and paragraph [0056] discloses that the RF ID Tag performs the function of the claimed condition monitoring controller – i.e. receiving data from the sensor, storing the data, and transmitting the data indicative of approaching maintenance).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to locate at least the sensors and / or the controller of Bishop157 such that they are removable from the high power hydraulic fracturing unit with the fracturing component section as taught by Gambier because it is only a matter of substituting a broadly disclosed location of the sensors / controller with a specific location of the sensors / controller to obtain predictable results –  "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Intl. Co. v. Teleflex Inc. at 420, 82 USPQ2d at 1397; The rigid requirement of a teaching, suggestion, or motivation to combine known elements in order to show obviousness has been rejected. Id. At 398,419 (2007).  This a rationale that can be used to support a conclusion of obviousness (MPEP 2141, Section III, Rationale B).  Note also that it has been held that rearranging parts of an invention involves only routine skill in the art – MPEP 2144.04 (VI-C).
As discussed above, the examiner first contends that Gambier discloses that the controller is removable with the hydraulic fracturing unit; alternatively, if Gambier does not disclose that the controller is removable with the hydraulic fracturing unit (NOT ADMITTED TO, this is an alternate rejection):
However, Ogg discloses a controller (20; Figure 2) that is attached to section frame (12, more specifically the depicted beams of the frame) of fracturing component section (10) and is removable from the high power hydraulic fracturing unit (not shown in the figures but is described in paragraph [0002]) with the fracturing component section (because paragraph [0046] states that the skid 12 can be transported by a single truckload, which implies it can be transported to or from the well location where the rest of the high power hydraulic fracturing unit is located).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to locate the controller of Bishop157 on the section frame of the fracturing component section such that it is removable from the high power hydraulic fracturing unit with the fracturing component section as taught by Ogg because it is only a matter of substituting a broadly disclosed location of the controller with a specific location of the controller to obtain predictable results –  "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Intl. Co. v. Teleflex Inc. at 420, 82 USPQ2d at 1397; The rigid requirement of a teaching, suggestion, or motivation to combine known elements in order to show obviousness has been rejected. Id. At 398,419 (2007).  This a rationale that can be used to support a conclusion of obviousness (MPEP 2141, Section III, Rationale B).  Note also that it has been held that rearranging parts of an invention involves only routine skill in the art – MPEP 2144.04 (VI-C).

In Re Claim 8, the combined references above disclose all the limitations of Claim 6, and Bishop157 further discloses that the component condition monitoring system further comprises a transmitter configured to transmit signals to a location remote from the fracturing component section (116, 130) indicative of predicted component damage (paragraphs [0122], [0123]; Figure 5).

In Re Claim 10, the combined references above disclose all the limitations of Claim 6, and Bishop157 further discloses the fracturing component section (116, 130) facilitates exchanging the hydraulic fracturing component (116, 130) for another hydraulic fracturing component (paragraph [0059] discloses that individual components can be replaced)(paragraphs [0059], [0122]; Figure 5).

In Re Claims 11 and 13, the combined references above disclose all the limitations of Claims 1 and 6 respectively, and Bishop157 discloses that at least one of the at least one coupling plates (see annotated Figure 14 above) is mounted to the section frame facing outward (see annotated gray area in annotated Figure 14 above which represents the claimed face) away from the hydraulic fracturing component (130) at a location easily accessible to facilitate access (there is no structure that prevents access) to one or more of the plurality of quick-connect electrical couplers (of the Oehring modification) or one or more of the plurality of quick-connect fluid couplers (of the Hall modification) connected to the at least one coupling plate of the at least one coupling plates.


Claims 2, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop157 (PG Pub US 20180328157 A1) in view of Clark (PG Pub US 20200325752 A1) and in view of Oehring (PG Pub US 20160273328 A1) and in view of Hall (PG Pub US 20150027730 A1) and in view of Gambier (PG Pub US  20110052423 A1) and in view of Ogg (PG Pub US 20210071503 A1) and further in view of Gambier (PG Pub US 20110052423 A1).

In Re Claim 2, the combined references above disclose all the limitations of Claim 1, and Bishop157 further discloses that the plurality of sensors includes a pressure sensor and a temperature sensor and the controller being configured to receive signals from the pressure sensor and temperature sensor (paragraphs [0121], [0123]), however, they do not disclose that the controller identifies conditions of excessive temperature and pressure.
Nevertheless, Gambier discloses that the plurality of sensors (10) comprises one or more of a pressure sensor, a vibration sensor, a temperature sensor, or a fluid condition sensor (paragraph [0051], Figure 1), 
and the condition monitoring controller (14, 20) is configured to receive signals from the one or more of the pressure sensor, the vibration sensor, the temperature sensor, or the fluid condition sensor (10)(paragraph [0051; Figure 1); 
and identify one or more of excessive pressure, excessive vibration, excessive temperature, fluid contamination, or fluid degradation associated with the fracturing component section (6) (paragraphs [0061], [0064]; Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the controller of Bishop157 such that it identifies conditions of excessive temperature and pressure as taught by Gambier because these conditions indicate onset or imminence of failure of a pump component and are needed to predict life of a pump component (paragraph [0064] of Gambier).

In Re Claim 7, the combined references above disclose all the limitations of Claim 6, and Bishop157 further discloses that the plurality of sensors includes a pressure sensor and a temperature sensor and the controller being configured to receive signals from the pressure sensor and temperature sensor (paragraphs [0121], [0123]), however, they do not disclose that the controller identifies conditions of excessive temperature and pressure.
Nevertheless, Gambier discloses that the plurality of sensors (10) comprises one or more of a pressure sensor, a vibration sensor, a temperature sensor, or a fluid condition sensor (paragraph [0051], Figure 1), 
and the condition monitoring controller (14, 20) is configured to receive signals from the one or more of the pressure sensor, the vibration sensor, the temperature sensor, or the fluid condition sensor (10)(paragraph [0051; Figure 1); 
and identify one or more of excessive pressure, excessive vibration, excessive temperature, fluid contamination, or fluid degradation associated with the fracturing component section (6) (paragraphs [0061], [0064]; Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the controller of Bishop157 such that it identifies conditions of excessive temperature and pressure as taught by Gambier because these conditions indicate onset or imminence of failure of a pump component and are needed to predict life of a pump component (paragraph [0064] of Gambier).


Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop157 (PG Pub US 20180328157 A1) in view of Clark (PG Pub US 20200325752 A1) and in view of Oehring (PG Pub US 20160273328 A1) and in view of Hall (PG Pub US 20150027730 A1) and in view of Gambier (PG Pub US  20110052423 A1) and in view of Ogg (PG Pub US 20210071503 A1) and further in view of Bishop731 (PG Pub US 20180298731 A1).

In Re Claim 4, the combined references above disclose all the limitations of Claim 1, and Bishop157 further discloses that the hydraulic fracturing unit has condition monitoring controller (paragraphs [0122], [0123]), however, they do not disclose that the condition monitoring controller receives power from an electrical power source.
Nevertheless, Bishop731 discloses an electric power source (100) for a high power hydraulic fracturing unit (paragraph [0004]; Figure 2).  This power source (100) drives an electric motor and a computer (paragraphs [0112], [0115]; Figure 2).  The electrical power source (100) including one or more of one or more electrical power generators (302) (Paragraph [0061], Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to utilize the electric power source of Bishop731 to power the condition monitoring controller of the high power hydraulic fracturing unit of Bishop157 because it is a self sufficient structure that does not rely on external electric power, and contributes to provides greater efficiency (paragraph [0006] of Bishop731).

In Re Claim 9, the combined references above disclose all the limitations of Claim 6, and Bishop157 further discloses that the hydraulic fracturing unit has condition monitoring controller (paragraphs [0122], [0123]), however, they do not disclose that the condition monitoring controller receives power from an electrical power source.
Nevertheless, Bishop731 discloses an electric power source (100) for a high power hydraulic fracturing unit (paragraph [0004]; Figure 2).  This power source (100) drives an electric motor and a computer (paragraphs [0112], [0115]; Figure 2).  The electrical power source (100) including one or more of one or more electrical power generators (302) (Paragraph [0061]; Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to utilize the electric power source of Bishop731 to power the condition monitoring controller of the high power hydraulic fracturing unit of Bishop157 because it is a self sufficient structure that does not rely on external electric power, and contributes to provides greater efficiency (paragraph [0006] of Bishop731).


Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop157 (PG Pub US 20180328157 A1) in view of Clark (PG Pub US 20200325752 A1) and in view of Oehring (PG Pub US 20160273328 A1) and further in view of Hall (PG Pub US 20150027730 A1) and in view of Gambier (PG Pub US  20110052423 A1) and further in view of Ogg (PG Pub US 20210071503 A1) and as evidenced by Boraas (PG Pub US 20130134702 A1).
In Re Claims 12 and 14, the combined references above disclose all the limitations of Claims 1 and 6 respectively, and Hall discloses one or more of the plurality of quick-connect fluid couplers ({562, 580}, {564, 582}; “fluid receptacles” in paragraph [0069]; Figures 30 and 32) includes a valve (584; paragraphs [0031], [0071]; Figure 33).  Although Hall does not explicitly disclose the claimed purpose of the valve, it is well known as evidenced by Boraas which discloses a valve (31) that is part of fluid couplers (12, 17; Figure 1) and is positioned to prevent fluid from leaking from the one or more of the plurality of quick-connect fluid couplers (12, 17) upon disconnection of a fluid line (12) from the one or more of the plurality of quick-connect fluid couplers (17) connected to the at least one coupling plate (18) (paragraphs [0020], [0026]; Figures 1 – 6).


Response to Arguments
Applicant’s arguments are moot in view of new grounds of rejection presented in this office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        22 August 2022